DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 12 of application 17/735058 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11321854. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1- 12 of application 17/735058 is the same as claim 1-18 of U.S. Patent No. 11321854 except for word variations. For example, see table below:




Application 17/735058
Patent No. 11321854.
1. A video camera system, comprising: a video capture element configured to capture video images; an electronic media storage device; and one or more processors coupled to the video capture element and the electronic media storage device, the one or more processors configured to: record, using the electronic media storage device, video frames of a scene captured by the video capture element, wherein the scene includes a zone defined as an area within a field-of-view of the video capture element; perform a first analysis of the recorded video frames showing the zone over a period of time; determine, based on the first analysis, a first difference of composition of the recorded video frames within the zone, the first difference in composition corresponding to a detected object within the zone being present for a first portion of the period of time, and the detected object not being present in the zone for a second portion of the period of time; perform a second analysis of the recorded video frames showing a second zone corresponding to an area outside of the zone and within the field-of-view of the video capture element over the period of time; determine, based on the second analysis, a second difference of composition of the recorded video frames of the area outside of the zone, the second difference in composition corresponding to a vehicle departing the area outside of the zone; and in response to determining that the vehicle outside of the zone is departing during the period of time, perform an action.
1. A video camera system, comprising: a video capture element configured to capture video images; an electronic media storage device; and one or more processors coupled to the video capture element and the electronic media storage device, the one or more processors configured to: record, using the electronic media storage device, video frames of a scene captured by the video capture element, wherein the scene includes a zone defined as an area within a field-of-view of the video capture element; perform an analysis of the recorded video frames; detect activity within the zone based on a difference of composition of the recorded video frames within the zone; and in response to detecting activity within the zone, switch the video camera system to a heightened monitoring state characterized in that, while in the heighted monitoring state, the one or more processors cause a resolution of the video frames to be increased and a false alarm rate threshold is changed to a lower threshold setting.



Allowable Subject Matter

Claims 1-12 allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649